       Case 4:20-cv-01383-MWB Document 6-1 Filed 08/06/20 Page 1 of 1




                        CERTIFICATE OF SERVICE

I, Lee F. Berger, hereby certify that on August 6, 2020, I caused true and correct
copies of the Amended Civil Cover Sheet, Petition for Special Admission (Berger),
Petition for Special Admission (Stoltzfus), and Waiver of the Service of Summons
(Geisinger Health) to be served via electronic mail on:

Geisinger Health

Stephen Wu
McDermott Will & Emery LLP
444 West Lake Street
Chicago, IL 60606
Email: swu@mwe.com

Wendelynne J. Newton
Buchanan Ingersoll & Rooney PC
501 Grant Street, Suite 200
Pittsburgh, PA 15219
Email: wendelynne.newton@bipc.com


Evangelical Community Hospital

Norman Armstrong, Jr.
King & Spalding LLP
1700 Pennsylvania Avenue, NW, Suite 200
Washington, D.C. 20006
Email: NArmstrong@kslaw.com

                                                   //s// Lee F. Berger
                                            Lee F. Berger
                                            Trial Attorney
                                            United States Department of Justice
                                            Antitrust Division
                                            450 Fifth Street, N.W.
                                            Washington, DC 20530
                                            Telephone: (202) 598-2698
                                            Email: Lee.Berger@usdoj.gov

                                        1
